Citation Nr: 0410029	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
genitourinary disorder, claimed as ureteral colic.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to December 
1945.

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  The 
RO denied entitlement to service connection for a urinary disorder 
claimed as ureteral colic.

In July 2001 the Board remanded the case to the RO for further 
development and adjudicative action.

In August 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

In April 2004, the Board granted the veteran's motion to advance 
his appeal on the Board's docket.


FINDINGS OF FACT

1.  A chronic acquired genitourinary disorder was not shown in 
active service or for many years thereafter.

2.  Calculi of a kidney were not shown to be disabling to a 
compensable degree during the first post service year.

3.  The probative and competent evidence of record establishes 
that the veteran does not have a chronic acquired genitourinary 
disorder to include calculi of a kidney, claimed as ureteral 
colic, that is related to his active service on any basis.  


CONCLUSION OF LAW

A chronic acquired genitourinary disorder, claimed as ureteral 
colic, was not incurred in or aggravated by service; nor may 
calculi of a kidney be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 5107A (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was seen in 
April 1945 with an attack of acute right-sided abdominal pain of 
about two hours and no previous history of similar attacks.  There 
was tenderness on ballottement in the right renal area and 
laboratory analysis showed numerous red blood cells, occasional 
white blood cells and crystals.  The diagnosis was ureteral colic.  
He was returned to duty after two days symptom free.  The December 
1945 medical examination for separation showed a normal 
genitourinary system and a history of ureteral colic in 1945.  

The record of VA and private medical treatment after service shows 
the initial reference to any kidney disorder was during a VA 
hospitalization that began in September 1990.  According to the 
summary, the veteran had a history of a renal stone on the right 
side in 1940 and a significant history of urinary incontinence 
since age 25 (record shows he was born in 1924).  The urology 
service did note that a partial right ureteral obstruction was 
secondary to a renal stone.  The discharge diagnoses include 
pyleonephritis.  

VA clinical records in 1998 note a history of gradually increasing 
incontinence that the urology service suspected was "dysengeria".   
Early in 2000 the veteran reported a history of a kidney problem 
in the military and a concern of it recurring.  An ultrasound in 
June 2000 read as showing a smaller right kidney that reportedly 
could be related to old disease.  No calculi were noted.  More 
recent clinical records included references to urinary 
incontinence in the list of problems.

The Board remanded this case in July 2001 to obtain additional 
information including an examination/opinion and to ensure due 
process.  In accordance with the remand order, the RO sent the 
veteran information regarding the development of his claim in 
December 2002, and mailed him notice in March 2003 of a VA 
examination scheduled in April 2003.  He did not report for the 
examination or respond to the December 2002 letter.  Nor did he 
respond to supplemental statements of the case in May and August 
2003.  None of the correspondence VA mailed was returned without 
delivery. 


Criteria

In order to establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that the 
disability manifested in service preexisted service will rebut 
this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

In determining whether an injury or disease was incurred in or 
aggravated in service, the evidence in support of the claim is 
evaluated based on the places, types and circumstances of service 
as shown by service records, the official history of each 
organization in which the veteran served, the veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).

Where a veteran served continuously for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, and 
nephritis or calculi of the kidney becomes manifest to a degree of 
10 percent within one year from the date of termination of such 
service to include a pre-existing chronic disease, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or aggravated 
during the veteran's service.  See 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of continuity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 C.F.R. 
§ 3.303(b) (2002), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and the 
post-service symptomatology.  McManaway v. West, 13 Vet. App. 60, 
65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in service 
and still has such a condition.  

Such evidence must be medical unless it relates to a condition as 
to which, under the CAVC's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

A lay person is not, however, competent to provide evidence that 
the observable symptoms are manifestations of chronic pathology or 
diagnosed disability, unless such a relationship is one which a 
lay person's observations is competent.  See Savage, 10 Vet. App. 
at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a nexus 
between an in-service injury and a current disability.  The CAVC 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal belief 
cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 3.303 
does not relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition and 
the putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  Voerth, 13 Vet. App. at 120.

When entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to report 
for such examination, or reexamination, action shall be taken in 
accordance with paragraph(b) or (c) of 38 C.F.R. § 3.655 as 
appropriate.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, the 
terms "examination" and "reexamination" include periods of 
hospital observation when required by VA.  38 C.F.R. § 3.655 
(2003).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 

Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  
However, nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  38 U.S.C.A. § 
5103(g) (West 2002).  

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit (CAFC) 
recently held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date of the 
VCAA, and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding that 
question at this time.  See Bernklau v. Principi, 291 F. 3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 
2002); see also Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

Precedent opinions of the chief legal officer of the Department, 
and regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is applicable 
to claims or appeals pending before the RO or the Board on the 
date of its enactment.  In the case at hand, the Board is 
satisfied that the duty to notify and the duty assist have been 
met under the new law under the circumstances of this case.  

In the December 2002 correspondence to the veteran on file, the RO 
notified the veteran of the enactment of the VCAA.  The RO 
notified the veteran of the types of evidence required to 
substantiate his claim and that VA would obtain such records if 
their release were authorized.  

The RO advised the veteran to identify any evidence not already of 
record, and to complete authorization forms (VA Forms 21-4142) as 
needed for the release of any such evidence pertaining to the 
issue currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release were authorized.  The 
RO also advised him of the types of evidence required to 
substantiate his claim.  

In doing so, the RO satisfied the VCAA requirement that VA notify 
the veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA; the Board advised that 
it would obtain all evidence identified and/or authorized for 
release by the veteran.  38 C.F.R. § 5103(a) (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran has 
been provided with notice of what is required to substantiate his 
claim.  

In particular, through the issuance of the August 2000 rating 
decision, the October 2000 Statement of the Case (SOC), and the 
August 2003 supplemental statement of the case, he has been given 
notice of the requirements for service connection and the evidence 
considered.  The RO also provided the veteran with the reasons his 
claim could not be granted based upon the evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to substantiate 
the veteran's claim with respect to the issue being decided, 
including any relevant records adequately identified by him, as 
well as authorized by him to be obtained.  

The evidence does include the service medical records.  The 
National Personnel Records Center advised the RO in 1993 that all 
available records had been previously forwarded.  However, the 
veteran's separation examination report is of record, in addition 
to other service medical records showing pertinent treatment.  

The RO obtained the VA treatment records reported by the veteran 
pertaining to his post service treatment.  He has not indicated 
that there are any additional records that would assist him in his 
claim, such as Social Security (SSA) records.  He did not respond 
to the VCAA letter sent to him by the RO in December 2002, so 
there is no authorization for the release of such records.  
Moreover, his representative submitted argument in March and April 
2004 directed to the need for a medical examination before 
deciding the claim.  However, the veteran did not report for a 
scheduled examination and neither he nor his representative have 
offered any explanation for his failure to report.

Neither does the appellant nor his representative argue that the 
VCAA or examination notices or SSOCs were not received.  Indeed 
the record does not show that any of these documents were returned 
to VA and there is no argument any of them was not properly 
addressed.  See Crain v. Principi, 17 Vet. App. 182, 189 (2003) 
regarding the rebuttal of the presumption of administrative 
regularity.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

However, as noted in this case, the initial action of the agency 
of original jurisdiction was issued on August 2000, whereas the 
VCAA notice was not issued until December 2002.  The August 2000 
adverse RO rating decision was prior to enactment of the VCAA.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the CAVC in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice in cases 
such as this, where appeal from an initial decision was perfected 
prior to enactment of the VCAA, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable construction of 
38 U.S.C.A. § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the CAVC, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

There simply is no "adverse determination," as discussed by the 
CAVC in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice of enactment of the VCAA provided to the appellant in 
December 2002 was not given prior to the August 2000 AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the RO augmented the record with 
additional evidence as directed by the Board remand scheduled the 
veteran for an examination.  The veteran did not report for such 
examination.  In any event, the RO readjudicated the claim in 
light of the additional evidence and provided the provisions of 
the VCAA in its August 2003 supplemental statement of the case, 
and made it clear that it had considered them. 

The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

In addition, the RO did not return the case to the Board until 
more than a year had passed since the VCAA notice was issued and 
in that time no information was received from either the veteran 
or the representative who was also furnished copies of the VCAA 
notice letter and the SSOCs.  Thus the timing of the notice is not 
an issue here, particularly in view of the failure to cooperate.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing the 
facts pertinent to this issue is required to comply with the duty 
to assist under both the former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran was afforded 
numerous opportunities to submit additional evidence.  The Board's 
December 2001 remand advised the claimant that he could submit 
additional evidence.  It appears to the Board that the claimant 
has indeed been notified that he should provide or identify any 
and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duties to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the issue 
on the merits.  


Service Connection

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(observing that, in a case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony it does not affect competency to 
testify."  (citations omitted)).  

The Board reiterates the basic three requirements for prevailing 
on a claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Hickson, supra.

The Board readily concedes that the veteran has a genitourinary 
disorder.  Accordingly, the veteran has satisfied the first of the 
three foregoing requisites to prevail on a claim of entitlement to 
service connection.  That in service he had an episode of flank 
pain that was characterized a ureteral colic is not disputed.  The 
postservice references to pyelonephritis and more recently urinary 
frequency are many years thereafter and absent is any evidence of 
a kidney disease process, such as calculi of a kidney, disabling 
to a compensable degree during the first post service year. 

In any event, the service separation examination shows the 
genitourinary system was normal, and that no disorder was found on 
examination.  There is insufficient evidence of a chronic acquired 
genitourinary disorder demonstrated prior to separation from 
service, muchless during the first post service year.  

Moreover, the record for several decades after the separation 
examination is pertinently unremarkable, although there us a 
substantial amount of medical evidence.  The record is devoid of 
evidence of continuity of symptomatology for a genitourinary 
disorder.  See Savage, Voerth, McManaway, supra.  Finally, there 
is no competent medical evidence linking a post service diagnosed 
chronic acquired genitourinary disorder to service on any basis, 
and the veteran did not offer or identify such evidence after 
being advised of its necessity.  See 38 C.F.R. § 3.159(c)(1)(i), 
(ii).

The Board notes that the veteran is a layperson who has not 
reported formal medical training.  His lay statements addressing 
causation, etiology, or diagnosis cannot competently address such 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the veteran did not report for a medical examination 
that was deemed necessary in light of other evidence on file which 
the Board has referred to.  This evidence was not sufficient to 
decide the claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159(c)(4).  Although the representative 
argues that VA failed in its duty to assist obligation with 
respect to an examination, the record shows otherwise.  In this 
case, the veteran has not submitted or identified available 
competent medical evidence showing that a current chronic acquired 
genitourinary disorder should be service-connected.  Since the 
determinative issue involves a medical question, competent medical 
evidence is required.  Heuer v. Brown, 7 Vet. App. at 384; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also 38 C.F.R. 
§ 3.303(b).

Although the appellant is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to service 
connection for chronic acquired genitourinary disorder, claimed as 
ureteral colic.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
genitourinary disorder, claimed as ureteral colic, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



